           Case 2:21-cv-03045-JMY Document 45 Filed 09/15/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMES EVERETT SHELTON                     :         CIVIL ACTION
                                           :
      v.                                   :         No. 21-cv-3045-JMY
                                           :
 LUMICO LIFE INSURANCE CO.                 :
 and ASSURANCE IQ, LLC,                    :


                            STIPULATION FOR AMENDED COMPLAINT

      Now come the plaintiff James Shelton (“Plaintiff”) and the defendants Lumico Life

Insurance Co. (“Lumico”) and Assurance IQ, LLC (“Assurance”) (together “Defendants”),

who stipulate as follows:

      WHEREAS, Federal Rule of Civil Procedure 15(a)(1)(2) permits a party to

amend its pleading with the opposing party’s written consent;

      WHEREAS, Plaintiff wishes to amend his pleading; and

      WHEREAS, Defendants consent to the amended pleading;

      The parties hereby STIPULATE to the filing of the amended complaint

attached hereto.




Respectfully Submitted,




                                            1
         Case 2:21-cv-03045-JMY Document 45 Filed 09/15/21 Page 2 of 2




Plaintiff James Shelton,    Defendant Lumico Life    Defendant Assurance IQ,
                            Insurance Co.,           LLC
By:                         By:                      By:

/s/ Timothy J. Sostrin      s/ Lewis S. Wiener       /s/ Eric J. Troutman
Timothy J. Sostrin          Lewis S. Wiener          Eric J. Troutman
Keith J. Keogh              (#2156933)               SQUIRE PATTON BOGGS
Keogh Law, Ltd.
                            EVERSHEDS                (US) LLP
55 W. Monroe St., Ste.
                            SUTHERLAND (US)          555 So. Flower Street, 31st
3390
                            LLP                      Floor
Chicago, IL 60603
[o] (312)_726-1092          700 Sixth Street, NW,    Los Angeles, California
[f] (312) 726-1093          Suite 700                90071
tsostrin@keoghlaw.com       Washington, DC 20001-    [o]: (213) 624-2500
keith@keoghlaw.com          3980                     [f]: (213) 623-4581
                            [o]: 202-383-0140        eric.troutman@squirepb.com
Anthony I. Paronich         [f]: 202-637-3593
Paronich Law, P.C.
                            lewiswiener@eversheds-
350 Lincoln Street, Suite
                            sutherland.com
2400
Hingham, MA 02043
[o] (617) 485-0018
[f] (508) 318-8100
anthony@paronichlaw.com




                                        2
